FILED
Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                           Mar 14 2012, 9:15 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                      CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                               GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                KATHERINE MODESITT COOPER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

PATTY GARCIA,                                   )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1108-CR-831
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Gary Chavers, Judge Pro Tem
                        The Honorable Roseanne Ang, Magistrate
                            Cause No. 49D09-1101-JM-2788


                                      March 14, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

      Appellant-Defendant, Patty Garcia (Garcia), appeals her conviction for failure to

ensure school attendance, a Class B misdemeanor, Ind. Code §§ 20-33-2-27; -44.

      We affirm.

                                         ISSUE

      Garcia raises one issue on appeal, which we restate as follows: Whether the trial

court abused its discretion by admitting the student attendance record of her minor child

under the business record exception to the hearsay rule.

                        FACTS AND PROCEDURAL HISTORY

      Garcia is the mother of seven-year-old J.G., who attended Indianapolis Public

School 15. On January 3, 2011, Laurie Voss (Voss), a social worker employed by the

school, completed a referral to the Marion County Prosecutor’s Office for his parent’s

failure to ensure school attendance. The referral included an affidavit for probable cause

stating that J.G. “did not attend school as required by I.C. § 20-33-2” on August 24, 25,

and 26, 2010; on September 2, 3, 8, and 20, 2010; and on November 2, 2010. (State’s

Exh. 1, p. 6).     Voss sent three letters to Garcia, alerting Garcia of J.G.’s school

attendance. She sent the first letter on August 30, 2010; a second letter in which she

requested a parent conference was sent on September 13, 2010; and a third letter in which

she described the potential of action by the prosecutor’s office was sent on October 25,

2010. In addition, Voss conducted two home visits on November 8 and December 10,

2010 respectively. During the home visit on November 8, 2010, Voss personally served


                                            2
Garcia with notice of her failure to ensure J.G.’s school attendance in violation of I.C. §

20-33-2-27. Despite this personal service, J.G. failed to attend school on November 29,

2010 and December 13, 2010.

       On January 4, 2011, Voss prepared a second affidavit which stated

       1. [] I am the custodian/keeper of attendance at Thomas D. Gregg # 15,
       located in Indianapolis, Marion County, Indiana. As such, I have personal
       knowledge that this record is the original or first permanent entry, was
       made in the ordinary course of business, was made at or near the time of the
       occurrence recorded, and there is a business duty to record them.
       2. In response to a Request/Order concerning the school attendance of
       [J.G.], I have made or caused to be made a thorough search of all the
       records available to me and the school and have made a true complete
       reproduction of the original records that are kept at Thomas D. Gregg # 15.
       The original records were made at or near the time of the matter recorded
       and kept in the regular course of business.
       3. The number of pages in the [student] attendance record is 2.

(State’s Exh. 1, p. 8). The student attendance record, mentioned in clause 3 of Voss’

second affidavit, consists of a series of dates between August and December of 2010,

indicating J.G.’s presence, absence, or partial absence from school and whether this

absence was excused.

       On January 24, 2011, the State filed an Information charging Garcia with failure to

ensure school attendance, a Class B misdemeanor, I.C. §§ 20-33-2-27; -44. On June 26,

2011, a bench trial was conducted. At the close of the evidence, the trial court found

Garcia guilty as charged. On August 11, 2011, during the sentencing hearing, the trial

court sentenced Garcia to probation for 120 days with special conditions.

       Garcia now appeals. Additional facts will be provided as necessary.

                            DISCUSSION AND DECISION



                                            3
       Garcia contends that the trial court abused its discretion when it admitted the

student attendance report as a business record, which is one of the exceptions to the

hearsay rule.   The trial court has broad discretion in ruling on the admissibility of

evidence. Edwards v. State, 930 N.E.2d 48, 50 (Ind. Ct. App. 2010), trans. denied. We

will reverse such ruling only when the trial court abuses its discretion. Id. An abuse of

discretion occurs if the decision is clearly against the logic and effect of the facts and

circumstances before the trial court. Boggs v. State, 928 N.E.2d 855, 862 (Ind. Ct. App.

2010), trans. denied.

       Hearsay is a “statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Ind.

Evidence Rule 801(c). Generally, hearsay is not admissible unless it falls within one of

the exceptions provided in the evidence rules. Evid. R. 802. One such exception is the

business records exception, which provides, in pertinent part:

       A memorandum, report, record, or data compilation, in any form, of acts,
       events, conditions, opinions, or diagnoses, made at or near the time by, or
       from information transmitted by, a person with knowledge, if kept in the
       course of a regularly conducted business activity, and if it was the regular
       practice of that business activity to make the memorandum, report, record,
       or data compilation, all as shown by the testimony or affidavit of the
       custodian or other qualified witness, unless the source of the information or
       the method or circumstance of preparation indicate a lack of
       trustworthiness.

Evid. R. 803(6).

       Garcia maintains that because the student attendance report was a specific

document generated for the single purpose of litigation and only listed the days J.G. was

absent instead of his daily attendance, the report is not admissible. In response, the State


                                             4
argues that Garcia waived her argument as she only objected at trial to the admission on

the basis that Voss lacked personal knowledge of the records. Because “a mere general

objection, or an objection on grounds other than those raised on appeal, is ineffective to

preserve an issue for appellate review, we agree with the State that Garcia waived her

claim. Raess v. Doescher, 883 N.E.2d 790, 796 (Ind. 2008). Nevertheless, we will

address Garcia’s argument on the merits.

      Waiver aside, we cannot say that the trial court abused its discretion when it

admitted J.G.’s attendance record. We addressed a similar issue in our recent opinion in

Houston v. State, 957 N.E.2d 654 (Ind. Ct. App. 2011). In Houston, we held that a school

attendance record was admissible under the business record exception because the

attendance officer “was legally required to prepare them and to file them as part of the

proceedings.” Id. at 658. In support of its conclusion, the Houston court relied on In re

the adoption of M.A.S., 815 N.E.2d 216, 223 (Ind. Ct. App. 2004) where we found that a

home study report was admissible as a business record over an hearsay objection in an

adoption proceeding because the statute specifically provided that the report “shall be

filed” and “become part of the proceedings.”

      Here, Voss testified that even though her job title was that of social worker, her

duties included tracking the students’ attendance at school and she testified to the record

keeping process at the school. She stated in her second affidavit that she was the

“custodian/keeper of attendance” at School 15. (State’s Exh. 1, p. 8). As such, the State

properly authenticated the exhibit through Voss who had a “functional understanding of




                                            5
the record keeping process of the business with respect to the specific entry, transaction,

or declaration contained in the document.” Houston, 957 N.E.2d at 658.

       Although, as in Houston, Voss used standard referral forms provided by the

Marion County Prosecutor’s Office, the forms were completed as part of the regular

business of the school. Indiana Code section 20-33-2-26 (emphasis added) provides, in

pertinent part:

       (a) It is the duty of each:

       ***

       (2) attendance officer;

       ***

       To enforce this chapter in their respective jurisdictions and to execute
       affidavits authorized under this section . . .

       ***

       (b) An affidavit against a parent for a violation of this chapter shall be
       prepared and filed in the same manner and under the procedure prescribed
       for filing affidavits for the prosecution of public offenses.

       (c) An affidavit under this section shall be filed in a court with jurisdiction
       in the county in which the affected child resides.

       Thus, as in Houston, Voss’ affidavits in this case were admissible under the

business record exception because she was legally required to prepare them and file them

as part of the proceedings against Garcia.

       However, Garcia does not object to the admission of Voss’ first affidavit which

was completed pursuant to I.C. § 20-33-2-16 and in which she specifically lists the dates

J.G. was absent from school. Rather, Garcia objects to the attachment to Voss’ second


                                             6
affidavit which contains J.G.’s student attendance report and which Garcia claims is

incomplete. Our review of the attachment indicates that the student attendance report

contains the recorded daily attendance entries for August and September 2010, including

attended days, excused absences, and unexcused absences. The recorded attendance

entries from October through December 2010 only contain the days J.G. was absent from

school. It should be noted that the State’s referral form for parent’s failure to ensure

school attendance is based upon Garcia’s absences in August and September 2010.

Because the student attendance report reflected Garcia’s daily attendance for these

months, the trial court did not abuse its discretion by admitting the attachment.

       Regardless, even if the trial court abused its discretion by admitting this two-page

attachment, it is harmless error as this attachment is cumulative evidence of the dates

specifically listed in the first affidavit—the affidavit for probable cause—and Voss’

testimony regarding Garcia’s school attendance.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court properly admitted J.G.’s

student attendance record under the business record exception to the hearsay rule

       Affirmed.



FRIEDLANDER, J. and MATHIAS, J. concur




                                             7